Motions to dismiss the appeal herein granted and the appeal dismissed, with costs and $20 costs of motion, upon the ground that no substantial constitutional question is directly involved, and upon the ground that the modification at the Appellate Division does not aggrieve appellant and is not substantial (CPLR 5601, subd [a], par [iii]) since Special Term, *850in its February 8, 1977 order on respondent Maspeth Federal Savings and Loan Association’s motion to renew, had previously dismissed plaintiff’s complaint as against Maspeth Federal Savings and Loan Association.